Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 1 of 32




                                                                      AFFT00108
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 2 of 32




                                                                      AFFT00109
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 3 of 32




                                                                      AFFT00110
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 4 of 32




                                                                      AFFT00111
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 5 of 32




                                                                      AFFT00112
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 6 of 32




                                                                  AFFT00113
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 7 of 32




                                                                      AFFT00114
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 8 of 32




                                                                      AFFT00115
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 9 of 32




                                                                      AFFT00116
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 10 of 32




                                                                       AFFT00117
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 11 of 32




                                                                       AFFT00118
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 12 of 32




                                                                       AFFT00119
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 13 of 32




                                                                       AFFT00120
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 14 of 32




                                                                       AFFT00121
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 15 of 32




                                                                       AFFT00122
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 16 of 32




                                                                       AFFT00123
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 17 of 32




                                                                       AFFT00124
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 18 of 32




                                                                       AFFT00125
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 19 of 32




                                                                       AFFT00126
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 20 of 32




                                                                       AFFT00127
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 21 of 32




                                                                       AFFT00128
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 22 of 32




                                                                       AFFT00129
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 23 of 32




                                                                       AFFT00130
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 24 of 32




                                                                       AFFT00131
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 25 of 32




                                                                       AFFT00132
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 26 of 32




                                                                       AFFT00133
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 27 of 32




                                                                       AFFT00134
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 28 of 32




                                                                       AFFT00135
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 29 of 32




                                                                       AFFT00136
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 30 of 32




                                                                       AFFT00137
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 31 of 32




                                                                       AFFT00138
Case 2:19-cv-00168-JAD-CWH Document 6-7 Filed 03/01/19 Page 32 of 32




                                                                       AFFT00139
